     Case 1:18-cv-01673-DAD-JDP Document 25 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL H. HILL,                                  No. 1:18-cv-01673-DAD-JDP (SS)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14    COMMISSIONER OF SOCIAL                            PLAINTIFF’S MOTION TO RE-OPEN CASE
      SECURITY,
15                                                      (Doc. Nos. 23, 24)
                         Defendant.
16

17

18          Plaintiff Michael H. Hill is proceeding pro se and in forma pauperis in this appeal of the

19   Commissioner of Social Security’s decision to deny his application for benefits under the Social

20   Security Act. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22          On March 25, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s motion to re-open his case be granted. (Doc. Nos. 23, 24.) The

24   findings and recommendations were served on plaintiff and contained notice that any objections

25   were to be filed within fourteen (14) days of service. (Doc. No. 24 at 2.) No objections have

26   been filed and the time to do so has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                        1
     Case 1:18-cv-01673-DAD-JDP Document 25 Filed 05/12/20 Page 2 of 2

 1   findings and recommendation are supported by the record and proper analysis.

 2          Accordingly:

 3          1.     The findings and recommendations issued on March 25, 2020 (Doc. No. 24) are

 4                 adopted in full;

 5          2.     Plaintiff’s motion to re-open the case (Doc. No. 23) is granted;

 6          3.     The Clerk of the Court is directed to vacate the order closing this case (Doc. No.

 7                 22) and re-open this case; and

 8          4.     This matter is referred back to the assigned magistrate judge for further

 9                 proceedings.

10   IT IS SO ORDERED.
11
        Dated:    May 12, 2020
12                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
